Citation Nr: 9907646	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  97-20 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  



This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 1996, the RO denied entitlement to service 
connection for PTSD; coronary artery disease as secondary to 
PTSD; anxiety disorder and depressive disorder; and for 
dermatitis, lesions of the face, left cheek, and right ankle 
due to exposure to herbicides.  A notice of disagreement with 
the denial of service connection for PTSD was received at the 
RO in February 1997.  In July 1997, the veteran submitted a 
notice of disagreement with the denial of service connection 
for coronary artery disease secondary to PTSD and for 
dermatitis of the face, left cheek, and lesions of the right 
ankle as a result of exposure to herbicides.  

The July 1997 document was also accepted in lieu of VA Form 9 
for the PTSD claim which perfected that appeal.  The veteran 
did not perfect his appeals for service connection for 
coronary artery disease secondary to PTSD and for dermatitis 
of the face, left cheek, and lesions of the right ankle as a 
result of exposure to herbicides by the submission of timely 
filed substantive appeals.  Thus the only issue currently 
before the Board for appellate review is appeal of the denial 
of entitlement to service connection for PTSD.  


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that there were 
no complaints of, diagnosis of or treatment for any mental 
disorders during the veteran's period of active duty.  

Service personnel records of the veteran have been associated 
with the claims file.  The veteran was awarded the Vietnam 
Service Medal, the Combat Infantryman Badge, the Purple Heart 
medal and a Bronze Star medal with "V" device.  While 
stationed in Vietnam, the veteran's principal duties were 
rifleman, assistant gunner, gunner and team leader.  

Private treatment records have been associated with the 
claims file.  On a medical questionnaire dated in May 1996, 
the veteran complained of experiencing anxiety.  He also lost 
his temper without reason.  He visited a psychiatrist at a VA 
clinic in 1991.  PTSD was not diagnosed.  

A VA PTSD examination was conducted in June 1996.  The 
veteran reported that he served in Vietnam for one year as a 
squad leader.  He recalled two occasions when he was required 
to evacuate corpses.  He observed the body of a friend who 
was killed in an ambush.  He was shot at by snipers.  It was 
noted that the veteran was unable to recall any specific 
incident or event that he felt he was still reliving at the 
present time.  The veteran had seen a psychiatrist 
approximately five times in seven years for anxiety.  He was 
not prescribed any medication.  The Axis I diagnoses were 
depressive disorder, not otherwise specified and anxiety 
disorder, not otherwise specified.  

A second VA examination was conducted in August 1998 by the 
examiner who performed the June 1996 VA examination.  The 
examiner was requested to determine if the change in the 
diagnostic criteria for mental disorders from DSM-IIIR to 
DSM-IV would change the examiner's prior diagnosis.  

The examiner commented that based on his review of the 1996 
examination, the change to DSM-IV would not change his prior 
diagnosis.  The examiner also commented that it appeared to 
him that subsequent to the 1996 examination, "the veteran 
has become substantially more sophisticated regarding post-
traumatic stress disorder and its subjective symptoms."  The 
veteran was able to provide more subjective symptoms of PTSD 
than he was able to articulate to a Spanish-speaking 
psychiatrist in 1996.  

The veteran reported that he had been receiving treatment 
from a doctor at a VA facility in Laredo treatment.  He had 
been taking Paroxetine and Lorazepam for PTSD.  The examiner 
did not have any records of this treatment to review.  The 
veteran also reported that he was not receiving any 
psychotherapy or group therapy and no counseling had been 
recommended by the clinic in Laredo.  

It was noted that the veteran endorsed every symptom of PTSD.  
He stated he had flashbacks but the examiner noted that upon 
questioning the veteran did not have flashbacks.  The veteran 
reported that he made efforts to avoid thoughts or feelings 
associated with the trauma.  He stated that he made efforts  
to avoid activities or situations that arouse recollections 
of trauma.  It was noted, however, that the veteran was 
looking forward to returning to the place where he observed 
the fireworks previously.  He claimed that he felt detached 
and estranged from others and had a restricted range of 
affect.  Later the veteran talked about the great financial 
sacrifices he was making for his children because he loved 
them so much.  As a result of this statement, the examiner 
found it difficult to assign a strong clinical value to the 
veteran's "off-hand endorsement of symptoms of restricted 
range of affect and sense of detachment and estrangement form 
others."  

The veteran reported that he was involved in search and 
destroy missions and he saw dead people.  He recalled a 
Lieutenant who was wounded but didn't recall any more about 
that incident.  The examiner noted that the veteran had a 
citation for bravery in the claims file but he did not 
mention that event as a stressor. 

Mental status examination revealed that the veteran did not 
have all the diagnostic criteria to establish a diagnosis for 
PTSD.  There was no linkage between a stressor and current 
symptoms and clinical findings.  The veteran did have 
difficulty in communicating which appeared to the examiner to 
be predominantly because of intellectual functioning.  

The Axis I diagnoses were anxiety disorder, not otherwise 
specified and depressive disorder, not otherwise specified.  
The examiner opined he did not believe that the veteran's 
examination in 1996, even upon application of DSM-IV 
criteria, supports a diagnosis of PTSD.  He also reported 
that the veteran was not able to give him convincing evidence 
of a PTSD at the time of the current examination.  


Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).




In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as the 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is not well-grounded.  The 
veteran's claim is lacking a diagnosis of PTSD.  

The VA mental examinations conducted in June 1996 and August 
1998 did not result in a finding of PTSD.  None of the 
private treatment records associated with the claims file 
contain a diagnosis of PTSD.  The psychiatric disorders 
diagnosed during the examinations were not linked to active 
duty in any way.  

The veteran alleges that he has PTSD as the result of his 
experiences during the Vietnam War.  The Board further notes 
that the veteran was decorated for valor during combat; 
however, he has presented no competent medical evidence to 
support his allegation of having PTSD.  As it is the province 
of trained health care professionals to enter conclusions 
which require medical opinions as to causation, Grivois v. 
Brown, 6 Vet. App. 136 (1994), the veteran's lay opinion is 
an insufficient basis to find this claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's claim 
for service connection for PTSD must be denied as not well 
grounded.  



The Board notes that at the time of the VA examination 
conducted in August 1998, the veteran reported that he had 
received treatment at a VA facility in Laredo, Texas and that 
he was prescribed medication for PTSD.  The Board points out, 
however, that the most recent evidence of record subsequent 
to the veteran's treatment in Laredo, Texas finds that he 
does not have PTSD.  

The only evidence of record which indicates that the veteran 
currently has PTSD as a result of his active duty is the 
veteran's own allegations.  The veteran is a lay person and 
as stated above, a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
PTSD.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997);  Epps v. Gober, 126 F.3d 464 
(Fed.Cir. 1997).

As the veteran's claim for service connection for PTSD is not 
well grounded, the doctrine of reasonable doubt is not 
applicable to his case.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that if the 
appellant fails to submit a well grounded claim, VA is under 
no duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
38 C.F.R. § 3.159(a) (1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim. Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for PTSD, VA has 
no duty to assist the appellant in developing his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for PTSD, the appeal is 
denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


